UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ¨ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54088 Native American Energy Group, Inc. (Exact Name of registrant as specified in its charter) Delaware 65-0777304 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 61-43 186th Street Suite 507 Fresh Meadows, NY 11365 (Address of principal executive offices) (718) 408-2323 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: ¨ Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of August 19, 2013, there were51,275,478 shares issued and 48,275,478 shares outstanding of the registrant’s common stock. NATIVE AMERICAN ENERGY GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2013 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative disclosures about Market Risk. 34 Item 4. Controls and Procedures. 34 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 36 Item1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 37 Item 4. Mine Safety Disclosures. 38 Item 5. Other Information. 38 Item 6. Exhibits. 38 SIGNATURES 39 2 FORWARD-LOOKING STATEMENTS Written forward–looking statements may appear in documents filed with the Securities and Exchange Commission (“SEC”), including this quarterly report on Form 10-Q, documents incorporated by reference, reports to stockholders and other communications. Forward–looking statements appear in a number of places in this quarterly report on Form 10-Q and include but are not limited to management’s comments regarding business strategy, workover activities at our oil and gas properties, meeting our capital raising targets and following any use of proceeds plans, our ability to and methods by which we may raise additional capital, production and future operating results. In this quarterly report on Form 10-Q, the use of words such as “anticipate,” “continue,” “estimate,” “expect,” “likely,” “may,” “project,” “should,” “believe” and similar expressions are intended to identify uncertainties. While we believe that the expectations reflected in those forward–looking statements are reasonable, we cannot assure you that these expectations will prove to be correct. Our actual results could differ materially from those anticipated in these forward–looking statements. The differences between actual results and those predicted by the forward-looking statements could be material. Forward-looking statements are based upon our expectations relating to, among other things: £ oil and natural gas prices and demand; £ our future financial position, including cash flow, debt levels and anticipated liquidity; £ the timing, effects and success of our acquisitions, dispositions and workover activities; £ uncertainties in the estimation of proved reserves and in the projection of future rates of production; £ timing, amount, and marketability of production; £ our ability to find, acquire, market, develop and produce new properties; £ effectiveness of management strategies and decisions; £ the strength and financial resources of our competitors; £ climatic conditions; £ the receipt of governmental permits and other approvals relating to our operations; £ unanticipated recovery or production problems; and £ uncontrollable flows of oil, gas, or well fluids. Many of these factors are beyond our ability to control or predict. These factors do not represent a complete list of the factors that may affect us. We do not undertake to update our forward–looking statements. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. NATIVE AMERICAN ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Other property plant and equipment, net Other assets: Collateral on surety bonds Security deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Capital leases and notes payable, short term Convertible debentures, net of debt discounts Notes payable, bridge, net of debt discounts Loans payable, net of debt discounts Total current liabilities Long term debt: Derivative liabilities Total long term debt Total liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock, par value $0.0001; 21,000,000 shares authorized: Series A Convertible Preferred stock, par value $0.0001; 1,000,000shares designated, 500,000 shares issued and outstanding as of June 30, 2013 and December 31, 2012 50 50 Series B Non-Voting Convertible Preferred stock, par value $0.0001; 566,000 shares designated, 566,000 and -0- shares issued and outstanding, as of June 30, 2013 and December 31, 2012, respectively 57 - Common stock, par value $0.001; 1,000,000,000 shares authorized, 49,375,352 and 38,716,299 shares issued; 46,375,352 and 38,716,299 outstanding as of June 30, 2013 and December 31, 2012, respectively Additional paid in capital Common stock subscription - Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 4 NATIVE AMERICAN ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (a development stage company) (unaudited) From January 18, (date of inception) Three months ended June 30, Six months ended June 30, through June 30, REVENUE $
